Wrenn, Daniel M., J.
The plaintiff in the present action is attempting to appeal a summary process judgment entered in the Leominster District Court on September 9, 2011. The district court proceeding was held pursuant to the jurisdiction conferred by Mass. G.L.c. 239. The Legislature in defining jurisdiction in this type of proceeding noted that “in case of appeal from the district court on either or both issues involved or on any counterclaim the appeal shall be to the appellate division under section 5.” See, Mass. G.L.c. 239, §3. Mass. G.L.c. 239, §5 thereafter defines the necessary steps that an appealing party must take from a district court judgment, which statute again notes that the appeal in the context of a district court proceeding is to the appellate division of the district court.
The defendant in the present action has filed a motion to dismiss the appeal based on the plaintiffs failure to comply with the Massachusetts Rules of Appellate Procedure. However, since the Massachusetts Rules of Appellate Procedure do not apply the defendant’s motion is not directly applicable. However, the court upon reviewing the court file and *236pleadings notes that the superior court does not have jurisdiction for this matter and therefore, sua sponte, the court is dismissing the plaintiffs present civil action.
CONCLUSION
Based on the above court findings and analysis as the superior court lacks jurisdiction over this matter pursuant to Mass. G.L.c. 239, §3 and §5 the plaintiffs appeal/complaint and/or civil action is hereby dismissed with prejudice.